Title: To George Washington from Robert Richmond, 26 June 1783
From: Richmond, Robert
To: Washington, George


                  
                     Quebec 26th June 1783
                  
                  The inclosed is addressed to a Brother of mine whom I have not heard from this nine years (excepting a verbal information very unsatisfactory) and having some reason to believe your Excellency can give some account of him from his situation at Upper Marlbro’ in Maryland previous to the late Contest, and not far as I am inform’d from your residence in Virginia.
                  I shou’d not great Sir have presum’d to trouble a person of your great Character and exalted Station had I known any other probable means of conveying a letter in my impatience, or to hear of his fate whether living or dead—if the latter—a line from or by your Authority on the Subject, wou’d be gratefully esteemed a very particular favour conferr’d on Yr Excellency’s most obedt and very Hble Servt
                  
                     Robt Richmond
                  
                  
                     NB—Please direct for Captn Robt Richmond at the New York Coffee house London.
                  
                  
               